      Case 1:20-cv-01438-DAD-JLT Document 4 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KENNY J. SHILOH,                                  No. 1:20-cv-01438-DAD-JLT
12                       Plaintiff,
13           v.                                         ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DISMISSING
14    COUNTY OF KERN, et al.,                           COMPLAINT WITHOUT PREJUDICE, AND
                                                        DENYING MOTION TO PROCEED IN
15                       Defendants.                    FORMA PAUPERIS
16

17                                                      (Doc. Nos. 1, 2, 3)
18

19

20          Plaintiff Kenny J. Shiloh seeks to proceed pro se and in forma pauperis in this action

21   alleging claims of discrimination based on a disability, civil rights violations pursuant to 42

22   U.S.C. § 1983, due process violations, and identity theft. (Doc. Nos. 1, 2.) The matter was

23   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

24   302.

25          On October 29, 2020, the assigned magistrate judge issued findings and

26   recommendations, recommending that the complaint be dismissed without prejudice and

27   plaintiff’s motion to proceed in forma pauperis be denied. (Doc. No. 3 at 13.) Specifically, the

28   magistrate judge found that: (1) plaintiff’s allegations do not support cognizable claims under the
                                                        1
      Case 1:20-cv-01438-DAD-JLT Document 4 Filed 12/11/20 Page 2 of 2


 1   Fourteenth Amendment, the Americans with Disabilities Act, or against municipal or state

 2   entities pursuant to 42 U.S.C. § 1983; (2) the court lacks jurisdiction over plaintiff’s claims barred

 3   by the Rooker-Feldman doctrine prohibiting appellate review in federal court of decisions made

 4   by state court; and (3) the federal identity theft statute, 18 U.S.C. § 1028, does not provide a

 5   private cause of action or a civil remedy. (Id. at 6–12.) The findings and recommendations also

 6   found that it did not appear that the listed deficiencies in plaintiff’s complaint could be cured by

 7   amendment, such that granting leave to amend would be futile. (Id. at 13.) The findings and

 8   recommendations were served on plaintiff and contained notice that any objections were to be

 9   filed within thirty (30) days of the date of service. (Id. at 3.) To date, plaintiff has filed no

10   objections to the findings and recommendations, and the time for doing so has now passed.

11           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the undersigned has

12   conducted a de novo review of the case. Having carefully reviewed the entire file, the

13   undersigned concludes that the findings and recommendation are supported by the record and

14   proper analysis.

15           Accordingly,

16           1.      The findings and recommendations issued on October 29, 2020 (Doc. No. 3) are

17                   adopted in full;

18           2.      Plaintiff’s complaint (Doc. No. 1) is dismissed without prejudice; and

19           3.      Plaintiff’s motion to proceed in forma pauperis (Doc. No. 2) is denied.

20   IT IS SO ORDERED.
21
         Dated:    December 10, 2020
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                         2
